NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

R.J. REYNOLDS TOBACCO                      )
COMPANY,                                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D16-3632
                                           )
GEORGE J. DION, as personal                )
representative of the Estate of Marion     )
T. Dion, deceased,                         )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 8, 2017.

Appeal from the Circuit Court for
Sarasota County; Diana L. Moreland,
Judge.

Marie A. Borland and Troy A. Fuhrman
of Hill Ward Henderson, Tampa;
Charles R.A. Morse of Jones Day, New
York, New York; Benjamin M. Flowers,
of Jones Day, Columbus, Ohio; and
Jason T. Burnette of Jones Day, Atlanta,
Georgia, for Appellant.

David J. Sales and Daniel R. Hoffman
of David J. Sales, P.A., Jupiter; and
William J. Wichmann of William J.
Wichmann, P.A., Fort Lauderdale, for
Appellee.
PER CURIAM.


              R.J. Reynolds Tobacco Company appeals from a final judgment following

a jury trial in this Engle1-progeny tobacco litigation case. We affirm the final judgment in

all respects. As we did in Philip Morris USA Inc. v. Boatright, 217 So. 3d 166 (Fla. 2d

DCA 2017), we certify conflict with R.J. Reynolds Tobacco Co. v. Schoeff, 178 So. 3d

487 (Fla. 4th DCA 2015), review granted, No. SC15-2233 (Fla. May 26, 2016), on R.J.

Reynolds’s argument pertaining to comparative fault. We also note that R.J. Reynolds

seeks to preserve for further review its federal preemption and due process arguments,

both of which have previously been rejected. See Philip Morris USA, Inc. v. Douglas,

110 So. 3d 419, 430-31 (Fla. 2013); Philip Morris USA, Inc. v. Lourie, 198 So. 3d 975,

977-79 (Fla. 2d DCA 2016), review denied, No. SC16-1629 (Fla. June 19, 2017),

petition for cert. filed, No. 17-401 (Sept. 15, 2017).



VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.




              1
                  See Engle v. Liggett Grp., Inc., 945 So. 2d 1246 (Fla. 2006).



                                              -2-